Exhibit 10.2
 
COMMON STOCK SUBSCRIPTION


As of July 3, 2014


To the Board of Directors of
PRICED IN CORP.:


1.           The undersigned hereby subscribes for 5,000,000 shares of common
stock, par value $0.001 per share, of PRICED IN CORP., a Nevada corporation (the
“Company”), and agrees to pay therefor a total consideration equal to $50,000.00
in cash per share.


The undersigned hereby agrees, represents, and warrants that:


(1)           He/She/It is acquiring such shares for his/her its own account
(and not for the account of others) for investment and not with a view to the
distribution or resale thereof;


(2)           By virtue of his/her/its position, he/she/it has access to the
same kind of information which would be available in a registration statement
filed under the Securities Act of 1933, as amended (the “Securities Act”), has
conducted his/her/its own due diligence review of the Company, and has had the
opportunity to ask question of, and receive answers from, the Company in
connection therewith;


(3)           He/She/It is a sophisticated investor and an “accredited
investor,” as defined in Rule 501 of Regulation D under the Securities Act;


(4)           He/She/It understands that he/she/it may not sell or otherwise
dispose of such shares in the absence of either an effective registration
statement under the Securities Act or an exemption from the registration
provisions of the Securities Act; and


(5)           The certificates representing such shares may contain a legend to
the effect of (4) above.
 

 
Very truly yours,
         
CAPTAIN’s CREW LLC
           
By:
        Jay Lassky       Manager  

 
Accepted as of the date set forth above:
   
PRICED IN CORP.
       
By:
      Name: Jay Lasky     Title: Chief Executive Officer  